Citation Nr: 1503318	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left hip disorder, to include as secondary to service-connected right hip and pelvic fracture residuals.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disorder.  

4.  Entitlement to an increased rating for service-connected left knee disorder, currently rated as 10 percent disabling.  

5.  Entitlement to a compensable rating for service-connected right hip and pelvic fracture residuals.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to August 1982 and from May 1986 to March 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The October 2009 rating decision also addressed issues of service connection for a back disability and sleep apnea and the Veteran expressed her disagreement with the decision as to those issues also.  In January 2011, the Veteran withdrew her appeal as to the back disability.  The issue of service connection for sleep apnea was included in the June 2012 statement of the case (SOC); however, in the July 2012 VA Form 9, the Veteran noted that she did not wish to pursue this particular claim.  

The issues of entitlement to service connection a left hip disability and an acquired psychiatric disorder, on the merits, and increased ratings for the left knee and right hip and pelvic fracture residuals and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2006 decision, the RO denied the Veteran's claim of service connection for an acquired psychiatric disorder (then characterized as depression and anxiety); the Veteran was notified of this decision and of her appellate rights, but did not perfect an appeal or submit new and material evidence within the appeal period.  The decision became final.

2.  The evidence added to the record since the October 2006 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.

3.  In a June 2008 decision, the RO denied the Veteran's claim of service connection for a left hip disorder; the Veteran was notified of this decision and of her appellate rights, but did not perfect an appeal or submit new and material evidence within the appeal period.  The decision became final.

4.  The evidence added to the record since the June 2008 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a left hip disorder.

5.  In a June 1998 decision, the RO denied the Veteran's claim of service connection for a right knee disorder; the Veteran was notified of this decision and of her appellate rights, but did not perfect an appeal or submit new and material evidence within the appeal period.  The decision became final.

6.  No new and material evidence has been added to the record since the June 1998 RO decision.

CONCLUSIONS OF LAW

1.  Subsequent to the final October 2006 RO decision, new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Subsequent to the final June 2008 RO decision, new and material evidence has been received to reopen the claim of service connection for a left hip disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Subsequent to the final June 1998 RO decision, new and material evidence has not been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify, including as it pertains to claims to reopen, was satisfied in a July 2009 letter.

Laws and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

Acquired Psychiatric Disorder

Historically, the appellant's claim for entitlement to service connection for an acquired psychiatric disorder was most recently finally denied by the RO in October 2006.  The claim was denied because there was no evidence the disorder was incurred or aggravated in service, or was secondary to a service-connected disorder.  The appellant was notified of that decision and her appellate rights in October 2006.  She did not appeal the decision or submit new and material evidence within the appeal period and it became final.

In January 2009, the appellant requested that her claim for entitlement to service connection for "maj. depression disorder" be reopened.  See VA Form 21-4138.

Evidence added to the record since the October 2006 rating decision includes a VA psychiatric outpatient treatment note, dated in September 2009.  In this record, a staff psychiatrist commented that the Veteran's service-connected residuals of a hysterectomy and lumpectomy and lymph node resection related to breast cancer "at least exacerbated or aggravated her depression symptoms.  Therefore, ... it is at least as likely as not, that her mood disorder is related to these service connected conditions."    

The Board finds that this evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  It is material in that it indicates that the Veteran currently has a medically-diagnosed acquired psychiatric disorder which is etiologically related to service-connected disorders.  The request to reopen the previously denied claim of service connection for an acquired psychiatric disorder is granted.  38 C.F.R. § 3.156(a).

As will be discussed further in the remand, further development is required prior to adjudication on the merits.  The September 2009 record also includes the provider's observation that she could not provide an opinion as to whether the current complaints were related to service because she had not reviewed the Veteran's service treatment records.  The basis upon which service connection is ultimately granted is significant because if it is under the theory of aggravation, compensation would be paid only for the level of disability attributable to the aggravation.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439 (1995).  

Left Hip Disorder

The claim for service connection for a left hip disorder was most recently finally denied by the RO in June 2008, essentially premised on a finding that the claimed left hip disorder was not related to service, or that it was secondary to the service-connected right hip and pelvic fracture residuals.  Evidence of record pertinent to this claim at the time of the June 2008 rating decision includes the report of a VA joints examination dated in May 2008.  Review of this examination report shows that bilateral degenerative changes in both hips was confirmed by X-ray findings.  The examiner commented that there was no evidence of a medical nexus showing a secondary relationship between the Veteran's left hips disorder and her [service-connected] right hip.  The appellant was notified of that decision and her appellate rights.  She did not appeal the decision or submit new and material evidence within the appeal period and it became final.

Evidence added to the record since that decision includes a private medical record, dated in November 1998, which was apparently received by VA in July 2009 as part of records obtained from the Social Security Administration.  The record shows that the Veteran was complaining of hip pain, mostly the left side.  That evidence is new in that it was not previously of record.  The evidence is also material as it addresses an unestablished fact; that is, whether the Veteran has a left hip disorder different than the degenerative changes diagnosed in May 2008.  That evidence, combined with VA assistance-based duties (i.e., to obtain an adequate medical opinion regarding the etiology of any diagnosed left hip disorder) and other evidence of record, raises a reasonable possibility of substantiating the claim and therefore meets the "low threshold" required to reopen a claim under § 3.156(a).  See Shade.  As such, the claim is reopened. 

Right Knee Disorder

In a June 1998 rating decision, the RO denied service connection for a right knee disability as right knee complaints noted in service had resolved and there was no evidence of residuals of those complaints or of a chronic disability.  The appellant was notified of that decision and her appellate rights in June 1998.  She did not appeal the decision or submit new and material evidence within the appeal period and it became final.

None of the evidence added to the record since June 1998 address an unestablished fact; there is still no evidence of residuals of the right knee complaints in service.  As new and material evidence has not been submitted, the claim to reopen is denied. 

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left hip disorder is reopened.  To this extent only, the appeal is granted.

New and material evidence has not been submitted.  The claim to reopen a claim of service connection for a right knee disability is denied. 


REMAND

Further development is required prior to adjudication of the claims for a psychiatric and left hip disabilities prior to adjudication on the merits.  As noted, the September 2009 VA treatment record includes an opinion that the Veteran's current mood disorder is "at least exacerbated or aggravated" by her service-connected disabilities, but also includes the providers comment that she could not address the question of direct service connection because the Veteran's service treatment records were not available.  

On remand, an opinion should be obtained that includes review of the service treatment records to consider direct service connection and provides information necessary to adjudicate the claim on a secondary basis.  Specifically, information establishing the baseline level of severity, to determine the extent of aggravation.  38 C.F.R. § 3.310.  

As for the left hip, the Veteran asserts that they are secondarily due to her service-connected right hip and pelvic fracture residuals.  An opinion is needed to resolve the claim.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The last examinations of the left knee and right hip disabilities were conducted in October 2009.  Given the length of time since that examination, and the Veteran's concurrent claim for TDIUI, new examinations should be conducted.  

The most recent VA outpatient treatment records on file are dated in November 2011.  Any treatment records dated after should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The examinations conducted on remand should also include an opinion as to the functional impact of the Veteran's service-connected disabilities.  Geib v. Shinseki 773 F.3d 1350 (Fed. Cir. 2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical treatment records dating from November 2011 to the present.  

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of the psychiatric and left hip disorders.  The claims folder and copies of all pertinent records must be made available to the examiners for review.  Any indicated diagnostic tests and studies must be accomplished.

Based on the examination and review of the record, the examiners should answer the following questions:  

Psychiatric disorder

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current psychiatric disorder was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current psychiatric disorder was caused by her service-connected residuals of a hysterectomy and lumpectomy and lymph node resection related to breast cancer?

(c) Is it at least as likely as not that the Veteran's service-connected residuals of a hysterectomy and lumpectomy and lymph node resection related to breast cancer aggravated any current psychiatric disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability present (i.e., a baseline) before the onset of the aggravation. 

Left hip disorder

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current left hip disorder was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current left hip disorder was caused by her service-connected residuals of right hip and pelvic fractures?

(c) Is it at least as likely as not that the Veteran's service-connected residuals of right hip and pelvic fractures aggravated any current left hip disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left hip disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for appropriate VA examinations to determine the current severity of the service-connected left knee and right hip and pelvis disabilities.  The claims folder and copies of all pertinent records must be made available to the examiners for review.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent findings regarding each disability should be explained in detail.

4.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities, to include whether they render her unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental SOC (SSOC) should be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


